 

Case 1:13-cr-00317-GBD Document 57 Filed 12/07/20 - Page of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

—-——s@=e ee ewew eee ew ewe ees wee wee ww ee ee we ee ew eee xX
UNITED STATES OF AMERICA, :
-against-
EMMANUEL ALCINDOR,
13 Crim. 317 (GBD)
Defendant.
a xX

GEORGE B. DANIELS, United States District Judge:

Defendant’s unopposed request to adjourn the violation of supervised release hearing
scheduled for December 9, 2020, (ECF No. 56), is GRANTED. The violation of supervised
release hearing is adjourned to January 20, 2021 at 10:00 am.

The parties may make additional submissions on the following schedule: Defendant’s
submissions are due December 18, 2020, the Government’s submissions are due January 8,

2021, and any reply from Defendant is due January 15, 2021.

Dated: New York, New York
December 7, 2020
SO ORDERED.

“DANIELS
ied ates District Judge

 

 

 
